Citation Nr: 1140626	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-16 383A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of both legs.

2.  Entitlement to service connection for ulnar neuropathy of both arms.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and June 2007 RO decisions.  


FINDINGS OF FACT

1.  There is no competent medical evidence of peripheral neuropathy of the legs or ulnar neuropathy of the arms in service or for many years after service; there is no competent evidence linking current neuropathy of the legs or arms, if any, to a disease or injury in service. 

2.  The veteran does not have acute or subacute peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the legs was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

 2.  Ulnar neuropathy of the arms was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he has peripheral neuropathy of both legs and ulnar neuropathy of both arms a result of his exposure to herbicides including Agent Orange while in the service.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided letters of July 2006 and October 2006, prior to the initial adjudication of the claims.  

The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  He and his representative have presented written argument in support of the claim.  

We observe that the Veteran's representative has requested a VA examination for the purpose of establishing a medical nexus to the Veteran's active service and that no such examination has been provided.  Governing regulation provides that in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In this case, neither the criteria outlined in parts (B) or (C) are met, for the reasons outlined below.  Therefore, the Board holds that a medical examination and/or opinion is not necessary to decide the claim.  

We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of the Veteran's medical records reveals that he has been diagnosed with a disease called avascular necrosis, which causes bone cells to die, and eventually collapse.  In joints, the disease causes deterioration of the bony surfaces and severe arthritis.  The Veteran does not contend, and indeed, the evidence does not suggest, that this disease is related to service in any way.  The disease is fairly well-advanced in the Veteran and he has already undergone hip replacement surgery for deterioration of his hip joints.  

In 2006, he underwent surgical releases of both ulnar nerves.  Although the medical records reflecting the surgery do not contain an identification of the etiology of the ulnar nerve entrapment, a history of Agent Orange exposure and the avascular necrosis involving his shoulders are noted by his physicians.  Subsequent nerve testing reveals that the surgery was successful and his nerve conduction was deemed to have been normal following the surgery.

Although the Veteran reports symptoms of peripheral neuropathy in both legs, it is not entirely clear that he carries a diagnosis of such.  For purposes of this decision, however, the Board will assume that he has either peripheral neuropathy of both legs or some kind of impairment affecting sensation in his legs.  

Governing regulation, 38 C.F.R. § 3.309(e) establishes a presumption for service connection when a veteran is exposed to herbicides such as Agent Orange and develops "acute or subacute peripheral neuropathy."  Acute or subacute peripheral neuropathy as it is defined in the regulation is a transient condition with symptoms that appear within one year of exposure to an herbicide agent and disappear no later than two years after their onset.  38 C.F.R. § 3.309(e), Note 2.  In this case, the veteran's ulnar neuropathy and any peripheral neuropathy involving his legs has not been identified as 'acute' or 'subacute' by any medical professional, and was not initially diagnosed until many years after his discharge from service.  Additionally, the disease has persisted long after the symptoms of acute or subacute peripheral neuropathy would have disappeared under the regulatory definition of these diseases.  Thus, the Board must conclude that the veteran does not have a disease which has been associated with exposure to herbicide agents and for which service connection may be presumed under the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.

Although the legal presumption of service connection due to herbicide exposure is not available to the veteran, service connection may still be established based upon a direct theory of causation.  Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The veteran's service medical records do not reflect any diagnosis of peripheral neuropathy of the upper or lower extremities, and the report of the examination conducted in connection with his discharge from service revealed no pertinent abnormalities.  It specifically shows the veteran's upper and lower extremities were normal on clinical evaluation, and there were no abnormal neurologic findings.  Similarly, VA examinations conducted shortly after his discharge from service show normal neurological findings and the report of an Agent Orange protocol examination performed in 2004 reflects no history indicative of neuropathy or any neurological abnormalities upon examination.  

The earliest post service medical records reflecting the presence of neuropathy are dated many years after service.  Although the Veteran asserts his neurological symptoms are related to herbicide exposure, he is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent competent evidence of the claimed condition in service or for years after service, or evidence which otherwise links a current disability to service, a basis upon which to establish service connection for peripheral neuropathy of the legs and ulnar neuropathy of the arms has not been presented, and the appeal is denied.



ORDER

Service connection for peripheral neuropathy of both legs is denied.

Service connection for ulnar neuropathy of both arms is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


